Citation Nr: 1114786	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to September 18, 2009, for diabetes mellitus.  

4.  Entitlement to an initial disability rating in excess of 20 percent effective September 18, 2009, for diabetes mellitus.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.R., wife, and J.M., son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that within the August 2006 rating decision, the Veteran was granted service connection, with a noncompensable initial rating, for hearing loss.  In his February 2007 notice of disagreement, the Veteran expressed disagreement with VA's initial rating regarding his hearing loss; however, in a subsequent March 2007 written statement, he withdrew his notice of disagreement as to that issue.  As the notice of disagreement was withdrawn by the Veteran and appeal of this issue was never perfected for appellant review by the Board, this issue is not within the Board's jurisdiction and will not be considered at this time.  See 38 U.S.C.A. §§ 7104, 7105.  

In January 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

The issues of entitlement to increased ratings for peripheral neuropathy of the upper and lower extremities of have been raised by the Veteran at his January 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability, for increased initial ratings for diabetes and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the appeal of entitlement to an increased rating for PTSD, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to an increased rating for PTSD by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal as to the issue of entitlement to an increased rating for PTSD and, hence, there remain no allegations  of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of entitlement to an increased rating for PTSD is dismissed.  


REMAND

The Veteran seeks service connection for a low back disability, allegedly sustained after falling down stairs while leaving an enlisted club at Fort Campbell, Kentucky, in March or April 1967.  Following his fall, he immediately felt pain along his lumbosacral spine.  The Veteran testified in January 2011 that he was hospitalized overnight at a military hospital for treatment of this injury.  Review of his service treatment records, however, does not yield any reports of this hospitalization.  As the Board is on notice that military hospitalization records are frequently stored at the military medical facility in question and not within a service member's service treatment records, additional efforts must be made to obtain this hospitalization report.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  In the present case, while the RO has obtained the Veteran's service treatment records, it has not requested any pertinent records from the military hospital at Fort Campbell, Kentucky.  Therefore, remand is required to obtain these records.  

The Veteran also seeks an increased initial rating for his service-connected diabetes mellitus.  In a November 2006 written statement, Dr. Romeo Castillo of Hanford Family Practice stated the Veteran was currently receiving diabetes treatment from him.  Although Dr. Castillo stated the Veteran's diabetes was diet-controlled, he did not provide additional details or clinical treatment records.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in "close or uncertain cases, . . . as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining identified records."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Thus, the Board concludes that in the present case, VA is compelled to attempt to obtain the Veteran's clinical treatment records for his service-connected diabetes from his private doctor.  The Board also notes that, because these records are private, they may not be obtained without the Veteran's cooperation.  He may either, when requested, grant VA written authorization to obtain them on his behalf, or obtain such evidence himself and submit it directly to VA.  

Finally, the Veteran stated at his January 2011 personal hearing that he ceased working in December 2010, due to his service-connected disabilities.  The Board finds this testimony raises a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is not a freestanding issue, and need not be raised with specificity; such a claim is inherent whenever a Veteran seeking an increased rating presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (citing Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009)).  

The evidentiary record in the present case is sufficient to raise the issue of entitlement to a TDIU under 38 C.F.R. § 4.16, and the Board has jurisdiction over this issue as part and parcel with his perfected increased rating claim for his diabetes.  See Rice, 22 Vet. App. at 453-4 (holding that entitlement to TDIU is not a separate claim, but is part of a claim for an increased rating for a service- connected disability).  Nevertheless, review of the record also indicates the RO has not explicitly considered entitlement to a TDIU in the present case, and has not provided the Veteran with notice of 38 C.F.R. § 4.16 and the evidence necessary to establish entitlement to a TDIU.  See 38 U.S.C.A. §§ 5103, 5103A.  Therefore, remand is required to afford the Veteran proper procedural development prior to any final adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent treatment records for the Veteran from the military hospital at Fort Campbell, Kentucky.  If no such records are available, that fact must be noted for the record.  

2.  Request all pertinent treatment records not already on file from any private facilities identified by the Veteran, to include but not limited to Hanford Family Practice.  If a response to requests for records from any of the private sources identified by the appellant is not received, he should be so notified and informed that he may obtain and submit any pertinent private records.  

3.  Provide the Veteran notice of the relevant statutes and regulations, to include 38 C.F.R. § 4.16, pertinent to claims for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He must also be notified of the evidence VA will obtain and that which he is expected to provide in the development of this claim.  

4.  To avoid future remands, review the record to determine all required development discussed above was completed, to the extent possible, and determine if the addition of further evidence to the record warrants any new VA medical examinations or opinions pursuant to 38 U.S.C.A. § 5103A(d).  

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


